787 F.2d 592
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.VERA MARIE MUNGLE, Plaintiff-Appellantv.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
85-5347
United States Court of Appeals, Sixth Circuit.
3/17/86

APPEAL DISMISSED
W.D.Ky.
ORDER
BEFORE:  ENGEL, CONTIE and MILBURN, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff filed the instant action under 42 U.S.C. Sec. 405(g) seeking review of the Secretary's denial of disability insurance benefits.  The matter was referred to a magistrate who recommended dismissal of the complaint.  This recommendation was ultimately adopted by the district court and plaintiff has appealed.  On appeal, the parties have briefed the issues.


3
Upon consideration, we find that the appeal should be dismissed.  The magistrate's report was accompanied by a notification that the consequence of failing to object to the report was waiver of further appeal.  The record clearly reveals that plaintiff did not object, timely or otherwise, to the report.  Plaintiff thus has waived her right to appeal the district court's decision.  Thomas v. Arn, 54 U.S.L.W. 4032 (U.S. Dec. 4, 1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


4
It appearing therefore that the appeal is frivolous and entirely without merit, Rule 9(d)(2), Rules of the Sixth Circuit,


5
It is ORDERED that the appeal be and it is hereby dismissed.